*559Respondent, pursuant to Public Officers Law § 89 (3) (Freedom of Information Law, Public Officers Law art 6), made a diligent search and could not locate the documents described by petitioner, relating to an alleged narcotics investigation conducted by Brooklyn North Narcotics District and misidentified by petitioner as “Buy Operation 456, B-9-9127, UF 61”. However, even if said documents did exist, such would be exempt from disclosure pursuant to Public Officers Law § 87 (2) (e) (iii), (iv) and (g). Records of a “Buy operation” are compiled for law enforcement purposes and, if disclosed, would reveal confidential sources and information, as well as expert criminal investigative techniques. Concur — Murphy, P. J., Sullivan, Ellerin, Ross and Kassal, JJ.